DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-5, and 7-17 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 3, 5, 7, 9, and 11 are amended.  Claim 6 is cancelled.  Claims 12-17 are new.

Response to Amendment
	The amendments filed on 21 Dec. 2020 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 6 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejections of claims 5, 6, 9, and 11 under 35 USC 112(b) as being incomplete for omitting essential steps is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3, 5, and 11 under 35 USC 112(a)(1) as being anticipated by Nicholl et al. (J. Nucl. Med.; published 1997) is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-7, and 10-11 under 35 USC 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Ren et al. (J. Nucl. Med.; published 2009) is withdrawn.


Claim Objections
Claim 1 is objected to because of the following informalities:  “novel” should be removed from claim 1.  Appropriate correction is required.

Applicants assert that the objections have been addressed by amendments to above claim 1. 

Applicants’ arguments are not persuasive.  Claim 1 still recites “novel” in the preamble of the claim.  Applicants should either remove “novel” from claim 1 or amend claims 2-3 for proper antecedent basis.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 2 and X3 to be N; however, claim 3, which is dependent from claim 1, includes compounds, such as N-(5-(dimethylamino)pentyl)-4-[18F]fluorobenzamide, where both X2 and X3 are CH.  Applicants may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, 7, and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Greguric et al. (J. Med. Chem.; published 2009; see attached 892).
 
	Nicholl et al. teach as discussed in the Office action filed on 21 Jul. 2020.  Nicholl et al. disclose compound 2 wherein X1=H; X2=131I; n=2; and R=Me2N (see Fig. 1, table 2).  Nicholl et al. teach melanoma/organ ratios of radioiodinated benzamide derivatives in C57 mice/B16 melanoma where compound 2 exhibited melanoma to average organ ratios of 3 and 46 at 1 and 6 h, respectively, post-injection.  Nicholl et al. teach that the results obtained here with benzamides 1-7 indicate high melanoma affinity for all but compounds 5 and 7.  The improved melanoma/non-target tissue ratios for IMBA could be explained by its faster renal excretion, which was demonstrated by whole body measurements of mice as a function of time (see pg. 130, col. 2).
	Nicholl et al. do not disclose a compound of formula 1 wherein one of X2 and X3 is N.  Nicholl et al. do not disclose a N-(2-(dimethylamino)ethyl-6-[131I]iodonicotinamide, N-(2-(dimethylamino)ethyl-6-[18F]fluoronicotinamide (contrast agent for PET), or N-(2-(dimethylamino)ethyl-6-[18F]fluorobenzamide (contrast agent for PET).  Nicholl et al. do not disclose a method of diagnosing melanoma in a subject comprising administering one of N-(2-131I]iodonicotinamide, N-(2-(dimethylamino)ethyl-6-[18F]fluoronicotinamide, or N-(2-(dimethylamino)ethyl-6-[18F]fluorobenzamide to the subject; detecting the radiation emitted from the compound which is accumulated and bound to melanoma tissue present in the subject; and diagnosing melanoma in the subject.  
	Greguric et al. teach the discovery of [18F]N-(2-(diethylamino)ethyl)-6-fluoronicotinamide: a PET imaging radiotracer with high tumor to body contrast ratio and rapid renal clearance (see title).  Greguric et al. teach that biological studies have shown that the iodonicotinamide is readily taken up in melanoma tumors with subsequent melanin binding.  The enhanced hydrophilicity of the pyridine nitrogen may also allow for more rapid clearance from the remainder of the body via renal excretion.  The nicotinamide structure is amenable to direct nucleophilic substitution via a rapid, one-step synthesis, providing a high yielding method for incorporation of the PET isotope [18F]fluorine onto these molecules (see pg. 5299).  Using the less lipophilic N-2-diethylaminoethyl alkyl chain and incorporating the halo-pyridine ring system, we were able to increase the hydrophilic character of the alkyl-fluoronicotinamdes (see pg. 5301, col. 1).  We prepared a series of fluoronicotinamides analogues with enhanced melanin binding and uptake, rapid clearance, and high in vivo stability.  It was found that the fluoronicotinamide structures are not only excellent bioisosteres of previously reported halogenated benzamides but the nicotinamides also possess superior radiolabeling properties (see pg. 5301). Greguric et al. teach [18F]2 PET image analysis of murine melanoma. (A) Whole body and (B) transaxial PET images of a C57BL/J6 black mouse bearing a B16F0 tumor allograft at 1 h post-injection of [18F]2 (see pg. 5301).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Nicholl et al. (compound 2) by substituting benzene with pyridine as taught by Greguric et al. because it would advantageously enable enhanced hydrophilicity of the pyridine nitrogen and more rapid clearance from the non-specific tissue.  There would have been a reasonable expectation of success because Greguric et al. teach that 131I with 18F as taught by Greguric et al. because it would advantageously enable high resolution PET and absolute quantitative uptake in tissue, with ease of background subtraction.  Note that the further modification of the compound in Nicholl et al. by substitution of 131I with 18F reads on N-(2-(dimethylamino)ethyl-6-[18F]fluoronicotinamide and a compound of instant formula 1 
    PNG
    media_image1.png
    112
    221
    media_image1.png
    Greyscale
 wherein X1=18F; X2=N; X3=CH; and n=1.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Nicholl et al. (compound 2) by substituting 131I with 18F as taught by Greguric et al. because it would have been expected to advantageously enable high resolution PET and absolute quantitative uptake in tissue, with ease of background subtraction.  Note that the compound in Nicholl et al. modified by substitution of 131I with 18F reads on N-(2-(dimethylamino)ethyl-6-[18F]fluorobenzamide and a compound of instant formula 1 
    PNG
    media_image1.png
    112
    221
    media_image1.png
    Greyscale
 wherein X1=18F; X2= X3=CH; and n=1.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Nicholl et al. by administering one of N-(2-(dimethylamino)ethyl-6-[18F]fluoronicotinamide, and N-(2-(dimethylamino)ethyl-6-[18F]fluorobenzamide to a subject; detecting the radiation from the compound which has accumulated and bound to melanoma tissue in the subject by PET; and diagnosing melanoma .


Claims 1-2, 4-5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (J. Nucl. Med.; published 1997), in view of Greguric et al. (J. Med. Chem.; published 2009; see attached 892), in further view of Kim et al. (Bioorg. Med. Chem.; published 2012).

Nicholl et al. teach as discussed above.
Nicholl et al. do not further disclose a compound of instant formula wherein X1=chelator and a contrast agent for PET.
Greguric et al. teach as discussed above.
Kim et al. as discussed in the Office action filed on 21 Jul. 2020.  Kim et al. disclose GaSCN-NOTA-BZA (see pg. 4916).  Kim et al. teach that complexes of 68Ga are potential alternatives to 18F-labeled compounds (see pg. 4916).  68Ga-SCN-NOTA-BZA could be a promising PET probe for malignant melanoma (see pg. 4918).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Nicholl et al. by further substituting 131I with 68Ga-NOTA-NCS as taught by Kim et al. because it would advantageously enable in vivo PET imaging and labeling with an alternative to 18F.

Applicants Arguments
1 position of the present invention.  The radioactive halogen is iodine which is different from 18F.  Nicholl disclose that iodine-123-IMBA is the most preferred compound, and that the contrast property is not preferable in case of compound 2 in a N-(2-dimethylaminoethyl) group is used.  It can be seen that there is no motivation for using a N-(dimethylaminoethyl) group instead of a N-(diethylaminoethyl) group in Nicholl.  
	The present inventors use N-(dimethylaminoethyl) group and use fluoride at the X1 position, compared to 18F-FBZA, which has been used as a PET contrast agent for the diagnosis of malignant melanoma, the signal ratio of cancer to normal tissue is significantly improved.  It can be seen the 18F-FBZA still has the strongest signal in the kidneys one hour after injection, whereas DMFB of the present invention significantly decreases the signal in the kidneys after 1 h.  The present invention achieves an excellent tumor-to-normal tissue signal ratio not demonstrated or predicted in the cited references.

Applicant's arguments filed 21 Dec. 2020 have been fully considered but they are not persuasive. Nicholl teaches [131I]2 is a suitable radiotracer for imaging melanoma.  Note that preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  At table 2, Nicholl discloses the melanoma/organ ratio for compound 2 where the average organ ratio at 6 h is 46 (second best in the series).  At pg. 139, Nicholl teaches that the improved melanoma/non-target rations for IMBA could be explained by its faster renal excretion.  Greguric teaches that the pyridine for benzene substitution advantageously increase the hydrophilicity of the compound and more rapid clearance via renal excretion.  In addition, Greguric teaches that the use of alkyl chains 131I]2 is less lipophilic than the diethylamino group in BZA.  It is therefore not surprising that the modification of [131I]2 by substituting benzene for pyridine and by optionally substituting [131I]I with [18F]F resulted in a compound with better tumor-to-normal tissue signal ratio than the 18F-FBZA (comprises the diethylamino group) disclosed by Ren.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618